UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):November 29, 2010 INTERACTIVE BROKERS GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-33440 30-0390693 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) One Pickwick Plaza, Greenwich, CT 06830 (Address of Principal Executive Offices) (Zip Code) (203) 618-5800 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On November 29, 2010, Interactive Brokers Group, Inc. (the “Company”) issued a press release announcing the declaration of a special cash dividend of $1.79 per share on the Company’s outstanding shares of common stock. The Company’s Board of directors has declared that the dividend will be paid on December 23, 2010 to shareholders of record on December 9, 2010.A copy of the press release is furnished as Exhibit 99.1 to this report and incorporated herein by reference. All of the information furnished in this report (including Exhibit 99.1 hereto) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and unless expressly set forth by specific reference in such filings, shall not be incorporated by reference in any filing under the Securities Act of 1933, as amended, whether made before or after the date hereof and regardless of any general incorporation language in such filings. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Press Release dated November 29, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 29, 2010 INTERACTIVE BROKERS GROUP, INC. By: /s/ Paul J. Brody Name: Paul J. Brody Title: Chief Financial Officer, Treasurer and Secretary EXHIBIT INDEX Press Release dated November 29, 2010.
